Appeal by defendant from a judgment of the Supreme Court, Kings County (Kay, J.), rendered November 13, 1980, convicting him of rape in the first degree, robbery in the first degree, criminal possession of stolen property in the third degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing concurrent sentences of 6 to 12 years on the first two counts and one year on the last two counts, upon his adjudication as a second felony offender. By order dated August 9,1982, this court modified the judgment, on the law, by vacating the sentences and the determination that defendant was a second felony offender and remitting the matter to the Supreme Court, Kings County, for resentencing {People v Alicea, 89 AD2d 872). On December 15,1983 the Court of Appeals reversed the order of this court and remitted the case here for determination of the facts (61 NY2d 9). Judgment affirmed. Defendant has failed to show that the sentencing court abused its discretion in imposing the sentences; nor has he presented any facts which would lead this court to exercise its own discretion and reduce the sentences in the interest of justice. Therefore, the judgment should be affirmed (see People v Suitte, 90 AD2d 80). Thompson, J. P., Bracken, O’Connor and Brown, JJ., concur.